Title: 1779 December 7. Tuesday.
From: Adams, John
To: 


       About 11. O Clock discovered Land—two large Mountains, one sharp and steep, another large and broad.—We passed 3 Capes, Finisterre, Tortanes Torinaña and Veillane Villano.
       Yesterday the Chevr. de la Molion gave me some Nuts which he call’d Noix d’Acajou. They are the same which I have often seen, and which were called Cooshoo Nuts. The true name is Acajou Nuts. They are shaped like our large white Beans. The outside Shell has an Oil in it that is corrosive, caustic, or burning. In handling one of these Shells enough to pick out the meat I got a little of this oyl on my fingers, and afterwards inadvertently rubbing my Eyes, especially my Left, I soon found the Lids swelled and inflamed up to my Eyebrow.
      